Order, entered March 14, 1960, granting plaintiff’s motion to strike the answer of the defendant for failure to appear at a continuance of an examination before trial, unanimously affirmed, with $20 costs and disbursements to the respondent. The examination of the defendant before trial is to continue at Special Term, Part II, Supreme Court, New York County, on November 10, 1960 at 10:00 a.m. Appeal from order entered on March 29, 1960, denying defendant’s motion for reargument, unanimously dismissed. Concur — Breitel, J. P., Rabin, Yalente, McNally and Bastow, JJ.